                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 Steven S. Brown,                           :   Case No. 2:13-cv-006
                                            :
        Plaintiff,                          :   District Judge George C. Smith
                                            :   Magistrate Judge Sharon L. Ovington
 vs.                                        :
 Director Mohr, et al.,                     :
                                            :
        Defendants.                         :
                                            :


                                        ORDER

       This case is before the Court upon Plaintiff’s Motion For An Order Of Protection

and Motion For An Order To The Defendants To Send Their Motion For Summary

Judgment By Certified Mail (Doc. #269), Defendants’ Memorandum In Opposition to

both Motions (Doc. #271), and Defendants’ Notice of Filing Exhibits (Doc. #273).

       Plaintiff seeks an Order compelling Defendants and the Clerk of Courts to send

him by certified mail a copy of their Motion For Summary Judgment. Defendants have

established in their Memorandum and Exhibits that Plaintiff received a copy of their

Motion For Summary Judgment and attached Exhibits on April 29, 2019. Although

Plaintiff notes that he did not receive the Exhibits, the record shows otherwise. See Doc.

# 271, PageID #5218; Doc. #273, Exhibits A and B. Defendants’ counsel, moreover,

acted promptly and thoroughly to effect service of Defendants’ Motion and Exhibits,

once he learned that Plaintiff had been transferred to the Mansfield Correctional
Institution. Plaintiff is not entitled to receive additional copies of documents he already

possesses. Further, his Motion For An Order To Defendants is moot.

       Plaintiff also asks the Court to instruct Defendants to, from now on, send all his

legal mail by certified mail. He is not entitled to this instruction because he is effectively

requesting injunctive relief well before he has shown a strong likelihood of success on his

claims. See Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005).

       Plaintiff’s next request—that defendants be ordered to accept his telephone calls

and JPay emails—is denied since it lacks support in law. And Plaintiff’s final request—

that the Court order all his “legal evidence be protected from further destruction by the

Defendants”—is superfluous because Defendants have an ongoing obligation not to

destroy Plaintiff’s legal mail and is premature because it puts the cart (the requested

remedy) before the horse (proof establishing his remaining allegations and claims).

                        IT IS THEREFORE ORDERED THAT:

       Plaintiff’s Motion For An Order Of Protection and Motion For An Order To The

Defendants To Send Their Motion For Summary Judgment By Certified Mail (Doc.

#269) is DENIED.



May 6, 2019                                       s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
